Opinion issued October 6, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00299-CV
                             ———————————
    IN RE ANGELA CORNEJO AND CARLOS R. PORTILLO, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      In this original proceeding, we consider whether the district court abused its

discretion in joining a minor as an indispensable party to her parents’ medical

malpractice suit.1 In the underlying health care liability case, relators Angela Cornejo



1
      The underlying case is Angela Cornejo and Carlos R. Portillo, Individually v.
      Eugene C. Toy, M.D.; Stephen J. Hilgers, M.D.; Mary Cromcimiller; Danielle
      Niemeyer, R.N.; and St. Joseph Medical Center, cause number 2012-69538, pending
      in the 190th District Court of Harris County, Texas, the Honorable Patricia J.
      Kerrigan presiding.
and Carlos Portillo sued several health care defendants in district court to recover

their damages arising from injuries to their minor child due to the alleged negligent

treatment of the defendants. Cornejo and Portillo did not sue on behalf of their child,

and the health care defendants moved to join the child as an indispensable party.

Cornejo subsequently was named the guardian of the child’s estate. She then filed

suit against the same defendants in probate court, asserting claims on behalf of the

child. The district court ordered the child’s claims to be joined with Cornejo and

Portillo’s individual claims.

      Cornejo and Portillo seek mandamus relief, challenging (1) the district court’s

November 30, 2015 order joining the child as a necessary party to the case and

(2) the district court’s March 17, 2016 order compelling them to join the child in

accordance with its prior order. Because the district court acted within its discretion,

we deny the requested relief.

                                     Background

      Cornejo and Portillo filed the underlying health care liability case against

Eugene C. Toy, M.D., Stephen J. Hilgers, M.D., Mary Cromcimiller, Danielle

Niemeyer, R.N., and St. Joseph Medical Center in the 190th District Court of Harris

County to recover their damages associated with the alleged negligent care provided

to their minor child before, during, and after her birth. Because as parents, they are




                                           2
responsible for the child’s medical care, they seek recovery of her past and future

medical expenses through her 18th birthday.

      The health care defendants moved to join the child as a party in the suit

pending against them in the district court. In August 2014, Cornejo applied in

probate court to be appointed guardian of the child’s estate. The probate court

granted the application. Cornejo, in her capacity as guardian of the child, then filed

a second suit against the health care defendants in the Harris County Probate Court,

asserting claims on behalf of the child, which included mental anguish, physical

pain, emotional suffering, disfigurement, lost wages, lost earning capacity, and

medical expenses after the child reaches the age of 18.

      Upon learning of the suit in probate court, the health care defendants

supplemented their previously filed motion to join the child in the district court case

and moved to abate the probate court proceedings. In response, Cornejo moved in

the probate court to transfer the district court case and consolidate it with the case

pending in the probate court.

      The probate court denied the motion to transfer the district court case. The

district court then granted the health care defendants’ motion to join the child as an

indispensable party. It ordered Cornejo and Portillo to join the child as a plaintiff in

the district court case and abated the case until joinder occurred. Approximately 75

days later, the health care defendants moved for enforcement of the earlier order and


                                           3
requested that the district court set a deadline for joinder to occur. The district court

granted the motion.

      Cornejo and Portillo then filed this original proceeding. We granted a

temporary stay of the district court’s order. The probate court since has abated the

case in the probate court.

                                      Discussion

I. Standard of Review

      Mandamus relief may issue only if the trial court has abused its discretion and

the relator has no adequate remedy by appeal. In re Sw. Bell Tel. Co., 235 S.W.3d
619, 623 (Tex. 2007) (citing In re Entergy Corp., 142 S.W.3d 316, 320 (Tex. 2004)).

A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable as to constitute a clear and prejudicial error of law, or if it fails to

correctly analyze or apply the law. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d
379, 382 (Tex. 2005); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). To

satisfy the standard, a relator must show that the trial court could reasonably could

have reached one decision. Liberty Nat’l Fire Ins. Co. v. Akin, 927 S.W.2d 627, 630

(Tex. 1996) (quoting Walker, 827 S.W.2d at 840).

      Trial courts have broad discretion in matters involving joinder of parties, and

we review a trial court’s joinder decision for an abuse of that discretion. See Royal

Petroleum Corp. v. Dennis, 332 S.W.2d 313, 317 (Tex. 1960); MCZ, Inc. v. Smith,


                                           4
707 S.W.2d 672, 675 (Tex. App.—Houston [1st Dist.] 1986, writ ref'd n.r.e.).

Although trial courts have great discretion regarding joinder of third parties,

mandamus relief may be granted if the trial court abuses that discretion. See In re

Corcoran, 401 S.W.3d 136, 139 (Tex. App.—Houston [14th Dist.] 2011, orig.

proceeding) (citing In re Arthur Andersen, L.L.P., 121 S.W.3d 471, 483 (Tex.

App.—Houston [14th Dist.] 2003, orig. proceeding)).

      Mandamus relief also may issue when one court actively interferes with the

jurisdiction of another court. See In re Reliant Energy, Inc., 159 S.W.3d 624, 626

(Tex. 2005).

II. Analysis

      Texas Rule of Civil Procedure 39 governs joinder of parties who are “needed

for [the] just adjudication” of a suit, including joinder of involuntary plaintiffs. TEX.

R. CIV. P. 39. Rule 39(a) provides:

      Persons to be Joined if Feasible. A person who is subject to service of
      process shall be joined as a party in the action if: (1) in his absence
      complete relief cannot be accorded among those already parties or
      (2) he claims an interest relating to the subject of the action and is so
      situated that the disposition of the action in this absence may (i) as a
      practical matter impair or impede his ability to protect that interest or
      (ii) leave any of the persons already parties subject to a substantial risk
      of incurring double, multiple, or otherwise inconsistent obligations by
      reason of his claimed interest. If he has not been so joined, the court
      shall order that he be made a party. If he should join as a plaintiff but
      refuses to do so, he may be made a defendant, or, in a proper case, an
      involuntary plaintiff.
TEX. R. CIV. P. 39(a).

                                           5
      Rule 39(a) provides for joinder of indispensable parties in mandatory terms,

but no precise formula exists for determining whether a party falls within its

provisions. See Longoria v. Exxon Mobil Corp., 255 S.W.3d 174, 180 (Tex. App.—

San Antonio 2008, pet. denied) (quoting Cooper v. Tex. Gulf Indus., Inc., 513
S.W.2d 200, 204 (Tex. 1974)); see also Kodiak Res., Inc. v. Smith, 361 S.W.3d 246,

251 (Tex. App.—Beaumont 2012, no pet.). If a district court determines that an

absent person falls within the provisions of the rule, however, it must effect that

person’s joinder. Longoria, 255 S.W.3d at 184; see TEX. R. CIV. P. 39(a).

      Cornejo and Portillo contend that joining the child’s claims to theirs is not

necessary to afford complete relief to them or to the health care defendants because

the parents are limiting their requested relief to their individual damages. They

further contend that the child’s absence from the case will neither harm her rights

nor subject the defendants to a substantial risk of incurring inconsistent obligations.

Next, they claim that, even if the child’s suit falls within either of these categories,

this was not a “proper case” for involuntary joinder. Finally, they claim that district

courts are prohibited from transferring cases from probate courts and joinder

amounts to a transfer of the probate case to the district court. We address these

contentions in turn.




                                           6
   A. The child is an indispensable party to the district court suit as Rule 39(a)
      defines one.

      The parties do not dispute that the parents’ district court claims are derivative

of the child’s claims. In cases in which a parent seeks a direct recovery for a child’s

medical expenses or their own mental anguish and suffering, the parent’s action is

“a derivative claim that arises only as a consequence of injuries to the child.”

Tumlinson v. St. Paul Ins. Co., 786 S.W.2d 406, 408 (Tex. App.—Houston [1st Dist.]

1990, writ denied); see also Rosenzweig v. Dallas Area Rapid Transit, 841 S.W.2d
897, 898 (Tex. App.—Dallas 1992, writ denied) (“Loss of companionship, mental

anguish, and loss of services are derivative claims.”). As the Texas Supreme Court

has observed in the wrongful-death context: “A parent’s claim for . . . mental anguish

damages for the death of a child is entirely derivative of the child’s cause of action

against a tortfeasor.” Fort Worth Osteopathic Hosp., Inc. v. Reese, 148 S.W.3d 94,

98 (Tex. 2004). In other words, the parents would have no claim if the minor had no

claim: “The parent’s cause of action for loss of services and earnings of the minor

and for medical expenses is derivative in the sense [that] the tortfeasor’s liability to

the child must be established before the parent may recover.” Washam v. Hughes,

638 S.W.2d 646, 648 (Tex. App.—Austin 1982, writ ref’d n.r.e.); see also Fort

Worth Osteopathic Hosp., 148 S.W.3d at 98 (“If the child has no cause of action,

neither do the parents.”). Accordingly, Cornejo and Portillo’s claims, which arise

from the defendants’ care of the child before, during, and after her birth, are
                                           7
derivative of the child’s claims. Notably, the suit does not assert claims arising from

any care provided to Cornejo in connection with the child’s delivery.

      Cornejo and Portillo acknowledge that their claims are derivative, but respond

that a child’s cause of action for personal injuries is separate from the parent’s right

to recover damages for injury to the child. Sax v. Votteler, 648 S.W.2d 661, 666

(Tex. 1983). They further contend that (1) a judgment in the probate court case binds

the parties in the district court proceeding only if collateral estoppel or res judicata

applies, and (2) these doctrines do not apply because parents are not “in privity” with

their child. But it is the very risk of inconsistent adjudications that demonstrates the

propriety of Rule 39 joinder when one claim is derivative of another. For both sets

of claims, Cornejo and Portillo must prove that the health care defendants

negligently treated the child and proximately caused the child’s injuries. Should a

jury conclude that the defendants were not liable in their treatment of the child, a

judgment in the district court case would afford relief to the defendants in the case

filed by the parents but not in the case filed by the child, despite findings in the

former case that absolve the defendants of liability to the child. Absent joinder, the

defendants would not be afforded complete relief in the suit, but rather would have

to re-defend their liability in the probate suit or successfully urge collateral estoppel

or res judicata as a bar to the child’s claims.




                                            8
   B. Absent joinder, a substantial risk of inconsistent obligations exists.

      Concomitantly, the risk of inconsistent obligations exists should the parents

prevail in their individual suit. The health care defendants observe that the parents

and the child both seek noneconomic damages governed by the statutory damages

caps in health care liability cases. Thus, they argue that the district court reasonably

could have concluded that joinder was necessary because the child’s interest may be

impaired unless she is joined and the defendants may be subject to inconsistent

obligations as to applicability and apportionment of the damages caps. See TEX. R.

CIV. P. 39(a).

      The record confirms that both the parents and the child sued to recover non-

economic damages in their underlying health care liability actions. The parents and

the child are a “single claimant” as defined by section 74.001(a)(2) of the Texas

Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE § 74.001(a)(2)

(“All persons claiming to have sustained damages as the result of the bodily injury

or death of a single person are considered a single claimant.”). As a single claimant,

the parents and the child share (1) the same $250,000 cap for non-economic damages

alleged against the collective individual defendants and (2) the same $250,000 cap

for non-economic damages alleged against the hospital. See TEX. CIV. PRAC. & REM.




                                           9
CODE §§ 74.301(a), (b).2 If, for example, the parents were awarded $250,000 from

the individual defendants and $250,000 from the hospital in the district court, then

the caps would be exhausted before the child’s claims were adjudicated. Absent the

child’s joinder, the risk exists that noneconomic damages claims could be

extinguished by either the parents or the child without the other, rather than resolved

proportionately. Any recovery of noneconomic damages by the parents reduces the

maximum potential recovery available to the child under the statutory caps.

      Cornejo and Portillo respond that they removed the risk of the statutory caps’

inconsistent application by nonsuiting their individual claims for noneconomic

damages while this mandamus proceeding has been pending. But that nonsuit does

not alleviate the general risk that the apportionment questions highlight—the risk

that two different juries may determine differing amounts of medical expenses and

other damages in response to the same liability question, and may allocate those

damages differently between the parents and the child based on the parents’ claim

for expenses until the child reaches her majority. Nor does the nonsuit assure that


2
      Section 74.301(a) of the Texas Civil Practice and Remedies Code limits
      noneconomic damages in a health care liability action against physicians or health
      care providers other than an institution to “an amount not to exceed $250,000 for
      each claimant, regardless of the number of defendant physicians or health care
      providers other than a health care institution against whom the claim is asserted or
      the number of separate causes of action on which the claim is based.” TEX. CIV.
      PRAC. & REM. CODE § 74.301(a). Section 74.301(b) limits noneconomic damages
      in a health care liability action against a single health care institution to “an amount
      not to exceed $250,000 for each claimant.” TEX. CIV. PRAC. & REM. CODE §
      74.301(b).
                                             10
the jury would hear the same evidence regarding these damages and their appropriate

allocation between the parents and the child. Removing noneconomic damages from

the district court suit does not assure that the total amount of damages and

apportionment of medical expenses between the parents and the child would be

consistently determined and applied in two different trials.

    C. The district court acted within its discretion in determining that this was
       a proper case for involuntary joinder.

       Cornejo and Portillo further contend that Rule 39 provides for involuntary

joinder only “in a proper case” and this is not a “proper case.” TEX. R. CIV. P. 39(a)

(“If he should join as a plaintiff but refuses to do so, he may be made a defendant,

or, in a proper case, an involuntary plaintiff.”). They rely on a Fifth Circuit case

interpreting the meaning of “in a proper case” under Federal Rule of Civil Procedure

19(a)3, “to cover only those instances where the absent party has either a duty to

allow the plaintiff to use his name in the action or some sort of an obligation to join

plaintiff in the action.” Eikel v. States Marine Lines, Inc., 473 F.2d 959, 962 (5th

Cir. 1973).

       The Fifth Circuit’s reason for barring joinder in Eikel does not apply to the

different circumstances presented in this case, where the parents and the child both


3
       Similar to Rule 39(a), Federal Rule of Civil Procedure 19(a)(2) provides that “If a
       person has not been joined as required, the court must order that the person be made
       a party. A person who refuses to join as a plaintiff may be made either a defendant
       or, in a proper case, an involuntary plaintiff.” FED. R. CIV. P. 19(a)(2).
                                            11
have sued the defendants for damages due to the child’s injuries and seek redress in

the Texas state courts. In Eikel, the court instead was concerned about saddling

unwilling persons with the procedural burdens of a plaintiff:

      The law generally disfavors forced joinder of a party as a plaintiff with
      whatever procedural handicaps that normally entails. Under our
      adversary system the general rule is that only the party who initiates the
      lawsuit should be saddled with the procedural burdens of a plaintiff.
      For that reason, absent the “proper case” exception, where there is an
      obligation to join as a plaintiff, the preferred method is to designate and
      serve involuntary parties as defendants, regardless of their appropriate
      interest alignment.
Eikel, 473 F.2d at 962 (citations omitted). Here, Cornejo, as the guardian of the child,

willingly sued—she contests the forum, not her role as a plaintiff.

      Texas appellate courts, moreover, have afforded broad discretion to trial

courts regarding joinder of parties. See Royal Petroleum Corp. v. Dennis, 332
S.W.2d 313, 317 (Tex. 1960) (“It is generally true that in matters of joinder and

misjoinder of parties, the trial courts have a broad discretion.”); Valdez v. Robertson,

No. 01-14-00563-CV, 2016 WL 1644550, at *4 (Tex. App.—Houston [1st Dist.]

Apr. 26, 2016, no pet.) (“A trial court has broad discretion in deciding matters of

joinder of parties.”); Conrad Constr. Co., Ltd v. Freedmen’s Town Pres. Coal., 491
S.W.3d 12, 16 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (“The trial court has

broad discretion in deciding matters of joinder of parties under Rule 39.”); Ablon v.

Campbell, 457 S.W.3d 604, 610 (Tex. App.—Dallas 2015, pet. denied) (“A trial



                                          12
court generally has broad discretion under the rules of procedure concerning joinder

of parties.”).

   D. The joinder does not interfere with the probate court’s jurisdiction.

       Finally, Cornejo and Portillo contend that “[t]he trial court’s order is an abuse

of discretion because it is effectively an end-run around the prohibition against

district courts transferring claims pending in probate court.” Section 1022.007 of the

Texas Estates Code authorizes a statutory probate court to transfer to itself a cause

of action related to a guardianship, including cases pending in district, county, or

statutory court. See TEX. EST. CODE § 1022.007(a)(1). The statute does not provide

for a similar authorization to permit a district court to transfer a pending probate

court case. In this case, however, the health care defendants moved to join the child

as a necessary party two years before suit was filed in probate court. The probate

court has declined to transfer the district court case to the probate court and has

abated the case in favor of the earlier filed district court case. In these circumstances,

the trial court’s exercise of Rule 39 joinder does not interfere with the probate court’s

dominant jurisdiction over guardianship matters.




                                           13
                                    Conclusion

        For the foregoing reasons, we deny the petition for a writ of mandamus. We

lift our stay of the underlying proceedings. Any pending motions are dismissed as

moot.




                                             Jane Bland
                                             Justice

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        14